Case 7:19-cv-10166-NSR Document 13 Filed 01/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:

SEARS HOLDINGS CORPORATION, ef ai.,/ | Chapter 11
Debtors, | Case No. 18-23538 (RDD)

 

MIEN CO., LTD., et al.
Appellants, | Civil Action No.

7:19-cv- 10166 (NSR)

v.

SEARS HOLDINGS CORPORATION

Appellee.

 

 

STIPULATION OF VOLUNTARY DISMISSAL OF APPEAL

 

Pursuant to Federal Rule of Bankruptcy Procedure 8023, Mien Co., Ltd., A&A (HK)
Industrial Limited, AMW Vietnam Co., Ltd., Auxo International Ltd., Beauty Gem, Inc., Esjay
International Private Limited, Helen Andrews Inc, Holdsun Group Limited, Mansheen Industries,
Ltd, Meenu Creation LLP, Mingle Fashion Limited, Purcell Murray Company, Inc., Samil
Solution Co., Ltd., Shanghai Fochier International Trade Co. Ltd., Strong Progress Garment

Factory Company Limited, and Vogue Tex (Pvt) Ltd. (the “Appellants”) and Sears Holding

 

1 the Debtors in these chapter 1 cases, along with the last four digits of ench Debtor's federal tax identificstion number, are as follows: Sears Holdings Corporation (0793);
Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Rocbuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&B Fectary Service, LLC (6695); A&E Hams Delivery, LLC (0205); ARE Lawn & Garden, LLC (5028); A&B Signature Service, LLC (0204); PBA
Holdings Ina. (6537); Innovel Selutions, Inc, (7180); Kmart Cosporation (9500); MaxSery, Inc, (7626); Private Brands, Ltd. (4022); Scars Development Co. (6028); Scars
Holdings Management Cosporation (2148); Scare Home & Business Franchises, Inc. (6742); Sears Homa Improvement Products, Inc. (8591); Scars Insurance Services, L.L.C,
(7182); Sears Procursment Services, Ino, (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Rocbuck Acceptance Corp, (0535); Sears,
Reabuck de Poerto Rico, Ino. (3626), SYW Relay LLC (1870); Wally Labs LLC (Nous); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (Nons);
Califomia Builder Appliances, Inc. (6327); Florids Builder Applinnces, Inc, (9133), KBL Holding Inc. (1295); KLC, Inc. (G839); Xenart of Michigan, Inc. (1696); Kmart of
Washington LLC (8898); Kmart Stores of Itinols LLC (8897); Krnart Stores of Texas LLC (8915); MyGofer LLC (5531), Sears Brands Business Unit Corporatlon (4658); Sears
Company, LLC. (5354), Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc, (9616); StarWest, LLC (5379), STI
Merchandising, toc, (0188); Troy Coalidge No. 13, LLC (Neno}; BlueLight.com, Inc. (7024); Sears Brands, LLC. (4664); Scers Buying Services, [ns. (6533); Kmarteom LLC
(022); Steep oes Monagement Corparntion (8345); and SRe Holding Corporation (4816). The location of the Debtors’ carpornte headquarters is 3333 Beverty Road, Hoffman
tea, 179,

 

 

 
Case 7:19-cv-10166-NSR Document 13 Filed 01/27/20 Page 2 of 2

Corporation (the “Appellee”) hereby stipulate and agree to dismiss the above-captioned
bankruptcy appeal with prejudice. Each party shall bear its own attorneys’ fees and costs.

Respectfully submitted this 27" day of January, 2020.

L & MANGES LLP

  

 

 

THE SARACHEK LAW FIRM

Igéeph E)Sarechel, ~~ | Paul R. Genender

101 Park Avenue — 27" Floor 00 Crescent Court, Suite 300
New York, NY 10178 Dallas, TX 75201

Telephone: (646) 517-5420 Telephone: (214) 756-7877
Facsimile: (646) 861-4950 Facsimile: (214) 746-7777
joe@saracheklawfirm.com paul.genender@weil.com
Attorneys for the Appellants , Attorneys for Appellee

IT IS SO ORDERED this day of January, 2020

 

U.S. District Judge Nelson S. Roman

 

 

 
